The application of relator for an alternative writ of mandamus having come on to be heard as a contested motion (Code Civ. Pro. § 2067, as amended by L. 1913, ch. 574), the Special Term in the exercise of its discretion denied the application. The Appellate Division, on appeal (Code Civ. Pro. § 2087, as amended by L. 1913, ch. 574), also in the exercise of discretion, affirmed the order denying the application. The order *Page 713 
appealed from is not the object of review in this court. (Peopleex rel. Flynn v. Woods, 218 N.Y. 124-127.)
The appeal should be dismissed, with costs.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Appeal dismissed.